internal_revenue_service number release date index number ------------------ -------------------- -------------------------- ------------------ --------------------- ----------------------------- - department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------ id no ------------- telephone number --------------------- refer reply to cc corp br4 plr-135357-04 date date taxpayer holdco llc --------------------------------------------------- ------------------------------- ------------------------ --------- ----------------------------------------------------- ----------------------------- ------------ --------------------------------------------------------------------------------- ----------------------------- ------------------------- -------------------------------- ------------------------------------- -------------------------------------- ------------------------------- sub business a class a shares class b shares a dear ------------ federal_income_tax consequences of a series of proposed transactions collectively the -------------------------------------------------------------------------------- ------------ this letter responds to your date request for rulings regarding certain ------------- plr-135357-04 proposed transaction the information submitted in that request and in later correspondence is summarized below the rulings contained in this letter are based on facts and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination summary of facts taxpayer is a domestic_corporation and common parent of an affiliated_group_of_corporations that files a consolidated_return taxpayer engages in business a and owns all of the stock of sub taxpayer has class a shares and class b shares outstanding hereafter the holders of these shares will be referred to in the singular as a class a shareholder and a class b shareholder and in the plural as the class a shareholders and class b shareholders respectively the class a shares represent the equity interests of taxpayer while the class b shares represent trading rights and privileges the trading rights associated with taxpayer's business a proposed transaction for what are represented to be valid business reasons taxpayer intends to undertake the proposed transaction which will consist of the following steps i an agent of taxpayer will form holdco as a domestic_corporation ii holdco will form a single-member domestic limited_liability_company llc iii taxpayer will merge into llc under applicable state law the merger in the merger class a shares will be converted into the right to receive shares of holdco's sole class of common_stock class b shares will be converted into contract rights of llc the contract rights the contract rights will not constitute an equity_interest in llc or holdco and will have trading rights identical to the trading rights of the class b shares iv following the merger llc will distribute certain assets unrelated to business a and its sub stock to holdco prior to the proposed transaction taxpayer will engage in a limited public offering the ipo prior to the ipo taxpayer will declare and pay a dividend of as much as dollar_figurea to the class a shareholders the pre-ipo dividend plr-135357-04 representations the following representations have been made regarding the proposed transaction a the fair_market_value of the holdco common_stock and other consideration to be received by each class a shareholder in the merger will be approximately equal to the fair_market_value of the class a shares surrendered in exchange therefor b at least fifty percent of the proprietary interest in taxpayer will be exchanged for holdco stock and will be preserved within the meaning of ' e of the income_tax regulations c immediately following the merger the class a shareholders will own all of the outstanding_stock of holdco and will own such stock solely by reason of their ownership of the class a shares immediately prior to the merger d prior to and following the merger holdco will own the sole member interest in llc there is no plan or intention for llc to issue additional_member interests e immediately following the merger holdco will possess the same assets and liabilities except for the pre-ipo dividend paid to the class a shareholders assets distributed to shareholders who receive cash or other_property in the merger assets used to pay dissenters to the merger and assets used to pay expenses_incurred in connection with the merger as those possessed by taxpayer immediately before the merger assets distributed to shareholders who receive cash or other_property in the merger assets used to pay expenses associated with the proposed transaction and assets used to pay dissenters in the merger will in the aggregate constitute less than one percent of the net assets of taxpayer f at the time of the merger all outstanding taxpayer compensatory stock_options to acquire class a shares will be converted into equivalent options to acquire holdco common_stock g holdco has no plan or intention to reacquire directly or through a related_party any of its stock issued in the merger h following the merger holdco will continue the historic_business of taxpayer or use a significant portion of taxpayer's historic_business_assets in a business through its ownership of the single-member interest in llc i holdco llc taxpayer and the shareholders of taxpayer will each pay their own expenses if any incurred in connection with the proposed transaction plr-135357-04 j holdco has no plan or intention to sell or otherwise dispose_of any of the assets of taxpayer acquired in the merger except for dispositions made in the ordinary course of business k the liabilities of taxpayer assumed by holdco plus the liabilities if any to which the transferred assets are subject were incurred by taxpayer in the ordinary course of business and are associated with the assets transferred l taxpayer is not under the jurisdiction of a court in a title_11_or_similar_case within the meaning of sec_368 m the payment of cash in lieu of fractional shares of holdco stock if any would be solely for the purpose of avoiding the expense and inconvenience to holdco of issuing fractional shares and would not represent separately bargained-for consideration the total cash consideration that would be paid in the merger to the class a shareholders instead of issuing fractional shares of holdco stock would not exceed one percent of the total consideration that would be issued in the merger to the class a shareholders in exchange for their class a shares the fractional share interests of each class a shareholder would be aggregated and no class a shareholder would receive cash in an amount equal to or greater than the value of one full share of holdco stock n none of the compensation to be received by any shareholder-employee of taxpayer will be separate consideration for or allocable to any of their shares of taxpayer stock none of the shares of holdco stock received by any shareholder- employee will be separate consideration for or allocable to any employment agreement and the compensation paid to any shareholder-employee will be for services actually rendered and will be commensurate with amounts paid to third parties bargaining at arm's length for similar services rulings based solely on the information submitted and representations set forth above we rule as follows the merger will qualify as a reorganization under sec_368 taxpayer and holdco will each be a_party_to_a_reorganization under sec_368 the pre-ipo dividend will not impact the tax treatment of the merger as a sec_368 reorganization no gain_or_loss will be recognized by the class a shareholders upon their exchange of the class a shares for holdco common_stock sec_354 no gain_or_loss will be recognized by holdco upon the receipt of taxpayer's assets and the assumption of taxpayer’s liabilities in the merger sec_1032 plr-135357-04 the basis of the holdco common_stock received by each class a shareholder will be the same as the basis of the class a shares for which they will be exchanged decreased by the fair_market_value of any other_property and the amount of money received by such shareholder in the merger sec_358 provided the class a shares are held as a capital_asset at the time of the merger the holding_period of the holdco common_stock received in exchange therefore will include the holding_period of the class a shares sec_1223 class a shareholders who receive cash in lieu of fractional share interests in holdco common_stock in the merger will be treated as though such fractional share interests were distributed as part of the merger and then were redeemed the treatment of cash received by such shareholders will be determined under sec_302 sec_1_305-3 revproc_77_41 c b no gain_or_loss will be recognized under sec_1001 by the class b shareholders upon the conversion of the class b shares into the contract rights the basis of the contract rights received by each class b shareholder will be the same as that holder's basis in the class b shares held immediately before the merger if a shareholder owns both class a shares and class b shares at the time of the merger the basis of the holdco common_stock received by such shareholder will be the same as the class a shares exchanged by the shareholder and the basis of the contract rights received by such shareholder will be the same as the class b shares held by the shareholder at the time of the merger the tax_year of taxpayer will not close on the date of the merger and its tax_year will continue in the name of holdco sec_1_381_b_-1 and revrul_57_276 c b the holders of taxpayer's outstanding nonqualified_stock_options will not recognize income gain_or_loss upon the substitution of nonstatutory_options of holdco for such options plr-135357-04 caveats no opinion is expressed about the tax treatment of the proposed transaction under other provisions of the code or regulations or the tax treatment of any conditions existing at the time of or effects resulting from the proposed transaction that are not specifically covered by the above rulings procedural matters this ruling letter is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent each taxpayer involved in the proposed transaction should attach a copy of this ruling letter to the taxpayer's federal_income_tax return for the taxable_year in which the proposed transaction is completed pursuant to a power_of_attorney on file in this office a copy of this letter is being sent to the taxpayer sincerely ____________________________ richard k passales senior counsel branch office of associate chief_counsel corporate cc dd -------------------------------- --------------------------------------------------- --------------------- -----------------------------
